Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Ms. Heidi Boehefeld, on July 23, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1, 4 and 6 have been amended as shown below.  Claim 14 has been canceled as shown below.  Claims 2, 3, 5, 7-13 remain as shown in the claim set filed on July 12, 2021.  Of these claims, claim 3 has been canceled.     

1.  (currently amended) A method of treating infantile colic in a subject in need thereof, the method comprising administering to the subject 
(a) viable lactic acid-producing bacteria from one or more live bacteria strains;  
(b) viable, lactate utilizing, propionic acid producing bacteria from one or more live Cutibacteria strains; and  
(c) optionally prebiotics.  

4.  (currently amended) The method according to claim 31, wherein said viable lactic acid-producing bacteria (a) are selected from the group consisting of Bifidobacterium spp., Lactobacillus spp., Lactococcus spp., Streptococcus spp., Enterococcus spp., Leuconostoc spp. and Weissella spp. 

6.  (currently amended) The method according to claim 1, wherein the infant nutritional product includes prebiotics, and the prebiotics are selected from the group consisting of fructooligosaccharides (FOS) and galactooligosaccharides (GOS).

14.  (canceled) 

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite definite and clear claim language.  Chow et al. (US 2012/0171166 A1), cited in Applicants’ IDS, disclose a method of treating infant colic, in an infant in need thereof, by administering to the infant a therapeutically effective amount of a composition comprising probiotic bacteria, in particular Bifidobacteria spp., and prebiotic polysaccharides, particularly those found in human milk (HMOs).  See paragraphs 6, 8, 9, 20, 86-89, 135, 142, 143, 145 and 147.  But the reference does not disclose that the probiotic bacteria are of the genus Cutibacteria.
Chassard et al. (WO 2014/110685 A1), Applicants’ earlier work, which does not support the instant claims, also disclose a method of treating infant colic, in an infant in need thereof, by administering to the infant a therapeutically effective amount of a composition comprising probiotic bacteria, in particular lactate-utilizing, propionic-acid-producing bacteria, especially those of the genus Propionibacterium, and lactic acid bacteria.  See p. 1, lines 4-8; p. 2, line 36, to p. 3, line 14; p. 8, lines 1-21; p. 12, line 26, to p. 13, line 3; and p. 16, lines 7-26.  Here as well, this reference does not disclose that the probiotic bacteria are of the genus Cutibacteria.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655      
2021-07-22